DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/21/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the characteristic" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the characteristic" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 11-19, 21, 23-25, and 28-32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Ericsson, R4-1709353 (hereinafter Ericsson).
	Regarding claims 1, 14, and 29, Ericsson discloses an apparatus configured for wirelessly communicating in a wireless communications network [section 1: UE], the apparatus comprising:  a wireless interface configured for wireless communication [inherent feature of UE]; and a controller configured for controlling a beam pattern of the wireless interface and at least one communication parameter of the wireless interface [section 4: see text below figure 2];  wherein the apparatus is configured for receiving a locking signal indicating a request for locking at least a part of the beam pattern and the at least one communication parameter [section 2, first paragraph, last sentence]; and wherein the controller is configured for locking the part of the beam pattern and the at least  one communication parameter responsive to the locking signal [section 2: Proposal 1].
Regarding claims 15, 29, and 32, Ericsson discloses a measurement system comprising: a measurement interface configured for communicating with an apparatus configured for performing wireless communication in a wireless communications network, so as to control the apparatus during a test procedure of the measurement system [section 1]; a signal generator configured for generating a locking signal indicating a request for locking a beam pattern and at least one communication parameter of the wireless communication in the wireless communications network; and a transmission interface configured for transmitting the locking signal to the apparatus [section 2 wherein it is further inherent that a locking signal is sent to initiated a locked mode].
Regarding claims 2 and 18, Ericsson discloses wherein the at least one communication parameter comprises one of a transmission power used for the beam pattern, a test or reference signal selection, a resource mapping used for transmission or reception with the part of the beam, a polarization used for transmission or reception with the part of the beam, a time resource, a frequency resource, a spatial resource, a code resource and a modulation coding scheme used for the wireless communication [section 3: first sentence].
Regarding claim 4, Ericsson discloses wherein the apparatus is configured for forming the beam pattern for receiving a wireless reception signal and/or for transmitting a wireless transmission signal [section 1].
Regarding claims 7 and 8, Ericsson discloses wherein the apparatus is configured for receiving an unlocking signal indicating a request for unlocking the at least one communication parameter; wherein the controller is configured for unlocking the at least one communication parameter responsive to the unlocking signal and unlocking the beam pattern responsive to the unlocking signal [section 4 wherein the beam is locked for a duration of testing then inherently unlocked].
Regarding claim 11, Ericsson discloses wherein the controller is configured for unlocking the at least one communication parameter after a time duration indicated by a duration information comprised by the locking signal [section 4: “At any rate, the UE beamforming should be locked for the duration of the test….”].
Regarding claim 12, Ericsson discloses wherein the apparatus is a User Equipment or a base station [section 1: UE].
Regarding claim 13, Ericsson discloses wherein the wireless interface comprises a plurality of antenna subarrays, each subarray configured for forming at least a portion of the part of the beam pattern, wherein the apparatus is configured for locking the portion independently from other portions responsive to the locking signal [section 2: first paragraph].
Regarding claims 16 and 17, Ericsson discloses wherein the measurement system is one of a DUT tester, a base station and a user equipment and the measurement interface is a wireless interface [section 1: UE].
Regarding claim 19, Ericsson discloses wherein, after having transmitted the locking signal, the measurement system is configured for determining a characteristic of the wireless communication performed by the apparatus [section 1: first paragraph].
Regarding claim 21, Ericsson discloses wherein the measurement system is configured for controlling the apparatus so as to generate a beam pattern during its normal operation according to a predefined setting and to transmit the locking signal so as to maintain the predefined setting and to pause alterations in the beam pattern caused by normal operation [section 2: first paragraph].
Regarding claim 23, Ericsson discloses wherein the signal generator is configured for generating the locking signal so as to comprise a duration information indicating a time duration of locking the beam pattern and/or the at least one communication parameter [section 4].
Regarding claim 24, it is inherent in the art for the signal generator to be configured for generating the locking signal so as to comprise beam pattern information indicating at least a part of a beam or a null to be locked or unlocked.
Regarding claim 25, Ericsson discloses wherein the signal generator is configured for generating the locking signal so as to comprise information indicating a portion of the beam pattern related to an antenna subarray whilst being not related to a different antenna subarray of the apparatus to be locked or unlocked [section 2].
Regarding claim 28, it is inherent in the art for the measurement system to be configured for performing centre-of-beam measurements and off-centre measurements of the beam pattern.

Allowable Subject Matter
Claims 3, 5, 6, 9, 10, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benattar et al., US Patent Number 9,980,042, disclose beamformer direction of arrival and orientation analysis system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
January 10, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644